DETAILED ACTION

	Acknowledgment is made of the preliminary amendment filed on 11/30/2020.  Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,853,436. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent ‘436 claim:
Regarding claim 21, a computer-implemented method, comprising:
receiving, by a terminal device, first information of a first graphic code that is scanned using a scanning page, wherein the scanning page invokes a camera of the terminal device to scan the first graphic code;
displaying, by the terminal device and on a screen of the terminal device, an information display page, wherein the information display page displays the first information;
receiving, by the terminal device, second information of a second graphic code that is scanned using the scanning page;
adding, by the terminal device, the second information to the information display page (see clai 1 of Patent ‘436);

receiving, by a terminal device, first information of a first graphic code that is scanned using a scanning page, wherein the scanning page invokes a camera of the terminal device to scan the first graphic code;
displaying, by the terminal device and on a screen of the terminal device, an information display page, wherein the information display page displays the first information;
receiving, by the terminal device, second information of a second graphic code that is scanned using the scanning page;
adding, by the terminal device, the second information to the information display page (see claim 7 of Patent ‘436); and
regarding claim 35, a computer-implemented system, comprising: 
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising:
receiving, by a terminal device, first information of a first graphic code that is scanned using a scanning page, wherein the scanning page invokes a camera of the terminal device to scan the first graphic code;
displaying, by the terminal device and on a screen of the terminal device, an information display page, wherein the information display page displays the first information;
receiving, by the terminal device, second information of a second graphic code that is scanned using the scanning page;
adding, by the terminal device, the second information to the information display page (see claim 13 of Patent ‘436).
. 

Allowable Subject Matter
Claims 21-40 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 21, a computer-implemented method, comprising:
receiving, by a terminal device, first information of a first graphic code that is scanned using a scanning page, wherein the scanning page invokes a camera of the terminal device to scan the first graphic code;
displaying, by the terminal device and on a screen of the terminal device, an information display page, wherein the information display page displays the first information;
receiving, by the terminal device, second information of a second graphic code that is scanned using the scanning page;
adding, by the terminal device, the second information to the information display page; and
deleting the first information or the second information on the information display page when an instruction for deleting the first information or the second information is received;
regarding claim 28, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a terminal device, first information of a first graphic code that is scanned using a scanning page, wherein the scanning page invokes a camera of the terminal device to scan the first graphic code;

receiving, by the terminal device, second information of a second graphic code that is scanned using the scanning page;
adding, by the terminal device, the second information to the information display page; and
deleting the first information or the second information on the information display page when an instruction for deleting the first information or the second information is received; and
regarding claim 35, a computer-implemented system, comprising: 
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising:
receiving, by a terminal device, first information of a first graphic code that is scanned using a scanning page, wherein the scanning page invokes a camera of the terminal device to scan the first graphic code;
displaying, by the terminal device and on a screen of the terminal device, an information display page, wherein the information display page displays the first information;
receiving, by the terminal device, second information of a second graphic code that is scanned using the scanning page;
adding, by the terminal device, the second information to the information display page; and
deleting the first information or the second information on the information display page when an instruction for deleting the first information or the second information is received.

Conclusion
Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 13, 2021
JAF

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876